— Order, Supreme Court, New York County (Francis Pécora, J.), entered October 16, 1991, which, inter alia, granted defendants’ motion for a protective order only to the extent of denying discovery of 12-inch radial arm saws and the 2310 series of 10-inch radial arm saws, unanimously affirmed, without costs.
In this products liability action alleging a defect in the 10-inch radial arm saw, Sears Craftsman model series 1992, in that it did not contain a lower blade guard as part of its standard equipment, the IAS Court properly compelled discovery of various other models of the 10-inch radial arm saws manufactured by defendant Emerson Electric Co. for defendant Sear Roebuck, these products being substantially similar to that which was used by plaintiff and is claimed to be defective (Bertocci v Fiat Motors, 76 AD2d 779, 780). Nor is there merit to defendants’ contention that disclosure of accidents, complaints, and lawsuits involving the lower blade guards on the 10-inch saws should be limited only to claims arising out of rip cut accidents such as was purportedly sustained by plaintiff, since it would be relevant to know whether the absence of a lower blade guard renders the machine dangerous regardless of the particular task being performed. Concur — Sullivan, J. P., Rosenberger, Wallach, Ross and Rubin, JJ.